Citation Nr: 0827053	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-03 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD), 
prior to August 15, 2002. 

2.  Entitlement to an initial rating in excess of 70 percent 
for service-connected PTSD, since August 15, 2002. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and daughter



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
November 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the pendency of this appeal the case 
was transferred to the RO in Pittsburgh, Pennsylvania. 

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge in December 2004.  In July 2005 the Board remanded the 
issue on appeal to the RO via the Appeals Management Center 
(AMC) for further development.  

During the pendency of the appeal, a March 2008 AMC rating 
decision granted the veteran a 70 percent disability rating, 
effective August 15, 2002, for his service-connected PTSD.  

Inasmuch as a rating higher than 70 percent for the service-
connected PTSD is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

In May 2008, the veteran revoked the power of attorney from 
AMVETS and granted power of attorney to Military Order of the 
Purple Heart. 

In May 2008, the veteran's representative stated that the 
veteran wanted service connection for diabetic neuropathy of 
the upper and lower extremities and an increased rating for 
his service-connected bilateral hearing loss; therefore, the 
Board refers those issues to the RO for proper development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran filed his claim for entitlement to service 
connection for PTSD March 27, 2002. 

3.  Effective March 27, 2002, the date of the veteran's 
claim, service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  

4.  The veteran's service-connected PTSD is not manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 70 percent, but not more, for the service-connected PTSD 
are met from the date of the claim, March 27, 2002.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2007).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R.   §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The Board notes that in November 2003, the veteran was 
advised that in order to support a claim for higher 
evaluation for a service-connected disability, the evidence 
must show that the disability had become worse; however, 
those letters did not specifically address the veteran's 
claim for PTSD.  Nevertheless, the Board finds that the 
veteran was given the information during the pendency of his 
appeals and that he had an opportunity to respond prior to 
the issuance of the November 2002 Statement of the Case (SOC) 
and March 2008 rating decision.  

In addition, the Board notes that these claims involve a 
"downstream" issue and  the court's have held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions, the claim 
has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice. 
 Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The issues in this 
appeal arise from the veteran's disagreement with the 
effective date and rating established with the grant of 
service connection.  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this case. 

However, the Board accordingly finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim for increased rating and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the November 2003 letter together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The November 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain any 
private treatment records that the veteran told them about. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the November 2003 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in August 2006.  Further, the Board's decision herein 
part grants the veteran's claim to the original effective 
date and also in part denies the claim for increased initial 
rating, so no effective date is being assigned.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The Board notes that the veteran was not specifically given 
the information in connection with the service-connected 
disabilities on appeal; however, the information was given in 
conjunction with other service-connected disabilities.  The 
Board finds that, in the circumstances of this case, these 
errors do not require a remand because the errors "did not 
affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).   
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the veteran and his representative 
throughout the appeal reflect that the veteran understood all 
of the elements of VCAA notification.  Id.  In addition, the 
veteran discussed his service-connected disability in terms 
of the necessary elements at his December 2004 hearing and 
the veteran was also informed of what was needed in the 
November 2003 SOC, the June 2006 Supplemental Statement of 
the Case (SSOC), the August 2006 SSOC, and the February 2008 
SSOC.  

In the veteran's Notice of Disagreement, Substantial Appeal 
Form 9, his representatives 646, his testimony, and various 
statements the veteran stated that his disabilities were 
worse then originally rated.  This evidence reflects that the 
veteran and his representative had actual knowledge of the 
information and evidence needed to substantiate the claims 
for increased rating, the respective responsibilities of VA 
and the veteran in obtaining additional evidence, and of the 
need for the veteran to advise VA of and to submit any 
further evidence relevant to the claim.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in August 2002 and 
November 2007. 

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of PTSD.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The December 2002 RO rating decision granted the veteran an 
initial 30 percent disability rating, effective March 27, 
2002 for his PTSD.  During the pendency of the appeal, a 
March 2008 rating decision granted the veteran a 70 percent 
disability rating for his service-connected PTSD with the 
effective date of August 15, 2002, the date of his VA 
examination.  Herein below the Board will consider the 
veteran's PTSD prior to August 15, 2002, and since August 15, 
2002. 

In March 2002, a psychologist at the Vet Center stated that 
the veteran began treatment for PTSD in September 1995 and 
was seen in weekly group and individual counseling sessions 
until February 1996.  He diagnosed the veteran with chronic, 
severe PTSD with delayed onset and assigned a Global 
Assessment of Functioning (GAF) score of 60.  

The veteran was seen for individual therapy at the VA Medical 
Center in July 2002.  His chief complaint was that his PTSD 
was catching up with him.  Recent events over the past couple 
of years brought on very strong intrusive thoughts about his 
military service.  The veteran currently worked in private 
practice after leaving his job at the VA after his cardiac 
bypass.  He reported increased difficulty with the initiation 
of sleep, energy, concentration, and irritability, and that 
he had increased survivor's guilt.  He thought of suicide; 
however, he denied active suicidal ideations, hallucinations, 
and delusions.  He did report nightmares and that he awoke in 
cold sweats.  

During the examination the veteran became tearful several 
times and his mood was depressed; however, his thought 
process was logical and goal directed and his insight was 
fair with his judgment intact.  The examiner diagnosed him 
with PTSD with major depression and assigned a GAF of 50. 

At an August 2002 VA examination, the veteran reported that 
he always had difficulties associated with his military 
service but that he solved them with becoming a workaholic 
and working many hours a day as an attorney.  However, in the 
six or seven years prior there were a few events that brought 
to the forefront symptoms and difficulties that were in the 
periphery and in the background in the past, which included 
conflict in his job and death of friends and family. 

The veteran had trouble falling asleep and staying asleep and 
that he also had occasional episodes of startle reaction.  He 
also had intrusive recollection that caused him to be 
tearful, frustrated, angry, and depressed; it was noted that 
these were easily prompted by helicopters, discussion of war, 
or things that pop up on television.  It was noted that he 
was significantly depressed, with occasional episodes of rage 
reaction that were not consistent with issues at hand and he 
also described himself as episodically wanting to completely 
withdraw from contact with others.  

On examination the veteran was alert, oriented, and in good 
contact with routine aspects of reality, and showed no signs 
or symptoms of psychosis.  He spoke in normal tones with his 
rhythm and rate somewhat accelerated and the conversation was 
at times overly circumstantial, overly detailed, and a tad on 
the tangential side and he felt a strong compulsion to 
explain things in great details.  His mood was sad, somewhat 
distant, and tearful; however, his affect was responsive and 
reasonably well modulated.  He seemed serious, somber, and 
somewhat mildly distressed.  He also stated that he was able 
to keep much of his problems outside the awareness of others.  
The examiner diagnosed him with moderate to occasionally 
moderately severe PTSD with significant amount of depression 
associated with the PTSD.  The examiner assigned the veteran 
a GAF of 55-60. 

At a private psychological evaluation in February 2006 the 
private psychologist stated that he reviewed the veteran's VA 
records and testimony.  The private psychologist noted that 
the veteran was diagnosed in 1995 with PTSD and began 
receiving treatment in 2002, which included antidepressant 
medication and psychotherapy.  The veteran reported intrusive 
memories from combat experiences that were triggered by 
present stimuli and that he had difficulty with concentration 
on his work, a dysphoric mood, lowered energy, diminished 
pleasure in living, and occasional period of tearfulness and 
thoughts of death.  

On examination he was oriented in terms of person, place, and 
time and he responded to questions in a straightforward 
manner.  There were no apparent problems with his thought 
process or communication abilities and he denied any current 
suicidal ideation or intent.  He indicated that he was able 
to maintain minimal personal hygiene and to attend to 
activities of daily living.  There was no evidence of memory 
loss or impulse control; however, he reported panic attacks.  
He also appeared to be depressed with symptoms of depression, 
which included dysphoric mood, lowered energy, diminished 
pleasure in living, occasional period of tearfulness, 
thoughts of death, and occasional disregard for his own 
health and safety.  

The private psychologist also noted that the veteran had 
difficulty with organizing and focusing his attention on work 
and was failing to function efficiently as a self-employed 
attorney.  He was socially withdrawn with diminished contact 
with others, which was a result of his PTSD that was 
triggered in 1995.  The private psychologist diagnosed the 
veteran with chronic, delayed onset PTSD and assigned a GAF 
of 55. 

At the veteran's November 2007 VA examination it was noted 
that he worked excessively throughout his entire life in 
order to stay several steps in front of his symptomatlogy and 
to avoid the pain and suffering associated with his military 
experiences.  This became increasingly more difficult in 1995 
when he had conflicts at work, which was then followed by 
death of his future son-in-law, suicide of his friend, and 
his own cardiac surgery.  In 2001 he left his job at the VA 
and began his own practice because of his own health 
problems.  However, the law practice he had with his daughter 
was becoming harder to maintain because of decreased 
performance, loss of income, a near malpractice suit, and 
difficulties with normal everyday functioning.  

He reported that he had trouble with falling and staying 
asleep, he was easily startled, thought about his wartime 
experiences daily, and had survivor guilt.  He also reported 
difficulties with concentration, focus, and organization.  He 
also had dreams that reoccurred several times a week.  The 
examiner noted that the veteran's condition had deteriorated 
over the last three or four years and that it were noted by 
his VA psychiatrist.  This included the ability to function 
occupationally.  

On examination the veteran appeared to be significantly 
depressed and tearful, specifically in regards to his current 
thought that he was ineffective, disabled, and an 
unproductive individual.  He now considered himself to be 
broken down and of little or no use to other people at this 
particular time.  He also felt overwhelmed with his symptoms 
and unable to function in a world that now causes him great 
concern.  His affect was sluggish and under-responsive; 
however, his memory and intellect appeared to be intact.  He 
did not show any ongoing impairment in insight or judgment 
with regard to normal everyday affairs; though, his 
concentration, problem-solving skills, and overall level of 
organization appeared to be dwindling in response to his 
depression and anxiety.  The VA examiner diagnosed him with 
severe PTSD with accompanying major depressive disorder.  He 
assigned the veteran a GAF of 45.  

The Board notes that after careful review of the veteran's VA 
treatment reports that the veteran's symptoms were consistent 
with the symptoms reported hereinabove.  In addition, the 
veteran's GAF scores were 50-55 from March 2003 until 
February 2006 and in September 2006 he was assigned a GAF 
score of 47.  

In addition, the veteran testified that certain events 
automatically triggered recurring thoughts.  He also 
testified that he became suicidal after he came off 
medication; however, he was currently back on his medication.  

In October 2006 lay statements were submitted by the 
veteran's daughter, niece, and sister.  The statements all 
described how the veteran was more despondent, depressed, and 
withdrawn from his family and friends.  His daughter's 
statement described the private practice she had with her 
father and how his symptomatology has had a negative effect 
on their business. 

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's VA examinations, 
treatment notes, private examination, and testimony the Board 
finds that effective March 27, 2002, that the veteran's 
manifestations are shown to have more closely approximated 
the criteria warranting a rating of 70 percent.  This is 
because his service-connected disability picture tend to 
resemble occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood.  Many of the characteristic 
symptoms cited in the criteria are reported in the 
examinations, e.g. inability to maintain effective 
relationships, impaired impulse control, difficulty in 
adapting to stressful circumstances, social impairment with 
family relations, judgment, thinking, and mood.  

However, the Board finds that the veteran's service-connected 
PTSD does not warrant a higher disability rating in excess of 
70 percent.  Though some of the veteran's medical evidence 
showed impairment within the criteria for the next higher 
rating, 100 percent, the Board finds that they did not fully 
meet the criteria for total occupational and social 
impairment, i.e., gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Board finds, after careful review of the VA examinations, 
treatment notes and testimony, that the service-connected 
PTSD warrants the assignment of 70 percent rating, but not 
higher effective from the date of receipt of his claim for 
service connection for PTSD on March 27, 2002.  However, 
given the facts above the Board finds that the veteran's PTSD 
does not warrant an increased rating in excess of 70 percent.    

The Board notes that the veteran is granted 70 percent back 
to the original date of claim, March 27, 2002.  The 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  
The Board notes that in this case the veteran did not file 
his claim to March 27, 2002, which was more then one year 
after his seperation.  The Board also notes that the veteran 
has not asserted that he should be granted an effective date 
prior to March 27, 2002.  

The Board also notes that the veteran's VA examinations and 
treatment reports diagnosed the veteran with PTSD and major 
depression associated with PTSD.  However, the Board finds 
that the veteran does not warrant a separate disability 
rating for depression because it would constitute pyramiding.  
Under 38 C.F.R. § 4.14 pyramiding is the evaluation of the 
same manifestation under different diagnoses and it is to be 
avoided.  In addition, Esteban v. Brown, citing Brady v. 
Brown: "38 U.S.C.A. sec. 1155 implicitly contains the 
concept that 'the rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomotology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity' 
and would constitute pyramiding."  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 
(1993) 












ORDER

Effective March 27, 2002, an initial rating of 70 percent for 
the service-connected PTSD, subject to the regulations 
controlling disbursement of VA monetary benefits, is granted.  

An initial rating in excess of 70 percent for the service-
connected PTSD is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


